Citation Nr: 0114910	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  97-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating higher than 40 percent for status 
post partial gastrectomy for duodenal ulcer.



REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
increased rating for status post partial gastrectomy for 
duodenal ulcer, rated 40 percent disabling.  

During the course of his appeal of this determination, the 
veteran submitted a claim for service connection for non-
Hodgkin's lymphoma as a disability secondary to the 
service-connected partial gastrectomy.  This claim was denied 
by the RO on July 17, 1998.  The veteran has not submitted a 
notice of disagreement with this denial.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104 (2000).  Consequently, this matter is not 
before the Board and will not be addressed herein.  Likewise, 
service connection was granted by a rating decision of June 
2000, for post-traumatic stress disorder (PTSD) and a 
10 percent disability rating was assigned from December 1998.  
No issue associated with that adjudication is before the 
Board at the present time.  


FINDINGS OF FACT

1.  The veteran underwent a Billroth II partial gastrectomy 
with jejuno-anastomosis in 1955 as well as later procedures 
necessitated by surgical adhesions.

2.  Current residuals of the gastrectomy and subsequent 
surgeries consist of abdominal pain, anemia, and 
manifestations of dumping syndrome (diarrhea, flatus, 
bloating).  The veteran takes medication, follows a special 
diet and eats a number of small meals per day.  

3.  The veteran's service connected post operative ulcer 
disability currently is manifested by symptoms, complaints 
and findings which most closely approximate those descriptive 
of a severe disability.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for 
status post partial gastrectomy for a duodenal ulcer are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§ 4.114, Codes 7305, 7306, 7308, 7323 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has undergone extensive surgery for 
gastrointestinal pathology, beginning with a perforated 
duodenal ulcer in March 1953.  The record contains several 
references to a Billroth II partial gastrectomy with jejuno-
anastomosis in 1955.  The record also contains references to 
a number of subsequent surgical procedures performed because 
of problems with adhesions.  

In January 1947, the veteran established service connection 
for duodenal ulcer and a noncompensable rating was assigned 
from the date following separation from service.  The rating 
has been adjusted on several occasions in the past, but the 
current 40 percent rating has been in effect since January 
1977.  In August 1996 the veteran filed a request for an 
increased rating for his gastrointestinal disorder, claiming 
that the condition had worsened.  

VA outpatient treatment records covering the period from 
October 1982 through April 1996 were reviewed by the RO.  In 
an October 1995 entry it was reported that the veteran had a 
history of dumping syndrome and that his weight was 162.  
Other recent entries showed weight measurements of up to 173 
pounds.  Laboratory testing in July 1996 showed a red blood 
cell count of 4.25, hemoglobin of 13 and hematocrit of 39.4, 
all of which were considered abnormally low.  

The veteran underwent a VA examination in June 1998.  He gave 
a history of long-standing diarrhea as well as abdominal 
discomfort and a feeling of fullness in the epigastrium for 
which he was being treated with medication.  On examination 
his height was 5 feet 9 inches and his weight was 167 pounds.  
The veteran had lost five pounds in two weeks.  He was well 
nourished with no signs of dehydration.  The abdomen was soft 
and supple.  There was no distention.  There was a midline 
scar extending from the epigastrium onto the suprapubic area.  
There was a scar in the region of the right pericardium from 
an old cholecystectomy.  The scars were well healed and 
nontender.  There was slight diffuse tenderness over the 
abdomen.  The diagnosis was status post partial gastrectomy 
for duodenal ulcer with post gastrectomy syndrome.  
Laboratory studies taken in conjunction with the examination 
showed a hemoglobin of 11.2 and a hematocrit of 34.3, both of 
which were considered abnormally low.  

VA outpatient treatment records governing the period from 
December 1998 through March 1999 were received.  Small bowel 
films taken in August 1998 for evaluation of complaints of 
bloating, distention, abdominal pain and diarrhea showed 
multiple surgical clips at the expected region of the 
gastroesophageal junction with no evidence of obstruction.  
There was evidence of partial resection of the stomach.  
There was contour irregularity and possible soft tissue 
abnormality in the region of the gastroesophageal junction.  
There was mild dilatation of the proximal small bowel which 
was thought to be possibly related to the small gastric 
reserve.  There was evidence of a gastrojejunostomy.  The 
remainder of the small bowel was of normal caliber.  
Laboratory findings in August 1998 showed red blood cell 
count of 4.03, hemoglobin of 11.4, and hematocrit of 34.9, 
all of which were abnormally low.  In October 1998 lab tests, 
the red blood cell, hemoglobin and hematocrit counts were 
4.64, 12.8 and 39.5, respectively, all of which were 
characterized as low.  

The veteran underwent a VA examination in July 2000.  His 
weight was stable at 163 pounds.  His state of nutrition was 
good.  He showed no signs of weight loss.  The examination 
showed a 24-centimeter surgical scar in the midline which was 
well healed with no signs of ulceration or breakdown.  The 
abdomen was soft and nontender.  There was no organomegaly 
and bowel sounds were normoactive.  The veteran was currently 
taking iron sulfate medication prescribed by a private 
physician.  On subsequent laboratory testing, the red blood 
cell, hemoglobin, and hematocrit counts were 3.8, 11.9, and 
36.1, all of which were characterized as low.  

In an August 2000 statement, the veteran claimed that he had 
diarrhea continually and that he took antibiotics that did 
not help very much.  He reported that he had to wear diapers 
all the time because of this problem.  He was unable to eat 
much food but took Ensure to maintain his weight.  He stated 
that his stomach was sore all the time and that he was 
bloated a lot because of gas.  

VA outpatient treatment records covering the period from 
April 1999 through November 2000 are of record.  The 
veteran's weight was reported therein to be as low as 162 
pounds (October  2000) or as high as 187 (August  2000).  His 
symptoms included chronic diarrhea and abdominal cramping.  
In September 2000 the veteran complained of intermittent 
dysphagia.  An upper gastrointestinal series showed, among 
other findings, a small hiatal hernia in the area of the 
gastric remnant.  Laboratory studies in November 2000 showed 
red blood cell, hemoglobin, and hematocrit readings of 4.04, 
12.8, and 37.1, which were considered low.  

II.  Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2000), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, although the entire recorded history must be 
considered, 38 C.F.R. § 4.2 (2000), it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); see also Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).    

The Board finds that the VA notification and duty to assist 
obligations under the VCAA have been fulfilled.  The RO has 
notified the veteran by letter and through the supplemental 
statement of the case of the evidence necessary to support 
the claim, and the RO has obtained all available VA treatment 
records as well as all other records identified by the 
veteran.  The veteran has not notified the VA of any as yet 
unobtained evidence that might support his appeal.  The 
veteran has been afforded two VA examinations for 
compensation purposes in connection with his claim for 
increase.  Since the determination herein is favorable to the 
veteran, no useful purpose would be served by remanding the 
appeal specifically for the purpose of determining whether 
the requirements of the VCAA have been satisfied.  The Court 
has held that strict adherence to the requirements of the law 
does not require a remand where adherence would result in 
unnecessary imposition of burdens on the VA with no benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

The veteran contends that the current 40 percent rating is 
inadequate and that a 60 percent rating should be assigned.  
The 40 percent rating was assigned under Diagnostic Code 7308 
of the rating schedule pertaining relating to post 
gastrectomy syndromes.  See 38 C.F.R. § 4.114, Code 7308 
(2000).  Under that code, a 60 percent rating, the highest 
rating assignable under this code, is provided for severe 
post gastrectomy syndrome "associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with no nutrition and anemia.  A 40 
percent rating is assigned for moderate post gastrectomy 
syndrome, defined as "less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  

Post gastrectomy syndrome, which is well-documented in this 
case as the primary residual of the veteran's Billroth II 
subtotal gastrectomy with jejuno-anastomosis is described as 
follows in a VA regulation, 38 C.F.R. § 4.111 (2000):  

There are various post gastrectomy 
syndromes which may occur following 
anastomotic operations of the stomach.  
When present, those occurring during or 
immediately after eating and known as the 
"dumping syndrome" are characterized by 
gastrointestinal complaints and 
generalized symptoms simulating 
hypoglycemia; those occurring from 1 to 3 
hours after eating usually present 
definite manifestations of hypoglycemia.  

The veteran experiences chronic diarrhea as a result of post 
gastrectomy syndrome and takes various medications for 
relief.  He reports that he has to wear diapers as a result.  
The record does contain a reference to a diagnosis of 
diverticulitis, but the diarrhea has been attributed 
repeatedly in medical records to the post gastrectomy 
syndrome.  The veteran also experiences chronic abdominal 
pain.  He eats food in small quantities several times a day 
and experiences bloating on eating even small quantities.  
The veteran's weight has remained fairly stable for a number 
of years though some weight loss is reported in the most 
recent treatment entries.  Laboratory testing has shown a 
decrease of hemoglobin, red blood cell and hematocrit levels 
consistent with anemia, even though he is taking medication 
for that condition.  

The symptomatology shown in the record together with the 
frequency and nature of medical treatment required suggests a 
worsening of dumping syndrome to the point where the veteran 
appears to have more than moderate post gastrectomy syndrome, 
notwithstanding the absence of some of the specific findings 
enumerated in the rating schedule for the next higher rating 
of 60 percent, particularly malnutrition or hypoglycemia.  
The overall level of disability is found to more nearly 
approximate the level of impairment contemplated under the 
criteria for a 60 percent rating under Code 7308.  Under VA 
regulations, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7 
(2000).  

While 60 percent is the highest rating assignable under Code 
7308 on the basis of post gastrectomy syndrome, the veteran 
is potentially entitled to a higher rating by analogy to 
disabilities rated under other codes.  VA regulations provide 
that when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).  

In the present case, the veteran has potential entitlement to 
an increase based on reasonably analogous symptomatology 
found in Code 7206, which permits the assignment of a total 
(100 percent) schedular rating for pronounced disability due 
to marginal ulcer manifested by periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis and weight loss resulting in 
total incapacitation.  38 C.F.R. § 4.114, Code 7306.  In 
addition, a 100 percent rating is provided under Code 7323 
for ulcerative colitis productive of pronounced disability 
"resulting in marked malnutrition, anemia, and general 
debility, or with serious complications as liver abscess."  
38 C.F.R. § 4.114 (2000), Code 7323.  

Both the marginal ulcer and ulcerative colitis codes 
contemplate symptomatology similar to that characteristic of 
post gastrectomy syndrome.  See 38 C.F.R. § 4.113 (There are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal pain or distress, anemia, and 
disturbances in nutrition).  However, both codes clearly 
contemplate a far greater degree of disability than that 
manifested by the veteran as the basis for a higher rating.  
The veteran does not have findings such as marked weight 
loss, continuous pain unrelieved by standard therapy, 
hematemesis, marked malnutrition, liver complications or 
total incapacitation.  Neither in type nor in degree do the 
veteran's gastrointestinal manifestations approximate the 
degree of impairment required for a total rating by analogy 
to either disability.  

A preponderance of the evidence of record supports the 
assignment of a 60 rating for postgastrectomy syndrome under 
Code 7308 but is inconsistent with the assignment of a rating 
higher than 60 percent under any reasonably analogous code, 
and the benefit of the doubt rule is inapplicable to that 
extent.  38 U.S.C.A. § 5107(b).  


ORDER

A 60 percent schedular evaluation for partial gastrectomy for 
duodenal ulcer is granted, subject to the law governing the 
payment of monetary awards, and the appeal is allowed to that 
extent.  



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 

